DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-03-2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 01-07-2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7-9, 12, 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong and further in view of Manchanda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MIZUSAWA (US 20190058513).

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5, 7-9, 12, 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180212739) in view of Moulsley et al (US 20130148611) in view of Xiong et al (US 20160007350) and further in view of MIZUSAWA (US 20190058513).

As to claim 1 and 21 Kim discloses a method for wireless communication, and an apparatus comprising a processor, memory in electronic communication with the processor(Kim- 110, 155 of Fig.15); and instructions stored in the memory and executable by the processor (Kim 116 of Fig.15): receiving, from a base station, a downlink transmission (Kim. S1405 of Fig.14); identifying reference resources in the downlink transmission for computing a channel state information (CSI) report (Kim, 1415 of Fig.14; ¶0240); generating the CSI report based at least in part on the identified reference resources (Kim s1420 of Fig.14); and transmitting the CSI report to the base station (Kim ¶0242, s1425 of Fig.14).
Kim however is silent where the CSI report is transmitted to the base station in an initial request message of a first step of a random access procedure. However in an analogous art Moulsley (Moulsley ¶0054-¶0055- message may comprise a CSI report, a request to send a CSI report; ¶0080-0083- RACH message, ¶0162- 3rd sentence -a UE- imitated request to send a CSI report in addition to the CSI report). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Moulsley with that of Kim for the purpose of sending a CSI report by a signaling mechanism configured by the network a desired which is known on the art (Moulsley- ¶0185- last sentence; ¶0162). 
Kim and Moulsley however are silent where the downlink transmission and the random access request message is transmitted in a radio frequency spectrum band – as interpreted a shared band, an unlicensed/ licensed frequency band or combination thereof. However in an analogous art Xiong remedies this deficiency: (Xiong ¶0036). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Xiong with that of Moulsley and Kim for the purpose of communicating with one or more unlicensed frequency bands as desired which is known in the art (Xiong ¶0038- 1st sentence).
All inventors however are silent where in receiving in accordance with the initial request message, a response message of the random access procedure, the response message based at least in part on the CSI report. However in an analogous art Mizusawa remedies this deficiency: (Mizusawa Fig.17, step s124, ¶0156- 2nd sentence- BS 100 then transmits CSI-RS information and a CQI report configuration to the terminal apparatus 200 through RRC signaling (step S124) Fig.19, s324 and 328- sending a response message S328 to the CSI report S324) 
Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Mizusawa with that of Moulsley, Kim and Xiong for the purpose of transmitting CSI-RS information and a CQI report configuration to the terminal determining channel state information to a terminal (Mizusawa ¶0156- 2nd sentence).

As to claim 4 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein receiving the downlink transmission comprises: detecting a subframe transmitted by the base station (Kim ¶0238- last sentence; ¶0240- 2nd sentence).

As to claim 5  the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein the CSI report comprises a channel quality indicator (Kim ¶0241- 2nd sentence), or a precoding matrix indicator, or a rank indicator, or a combination thereof.

As to claims 7 and 23 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein generating the CSI report further comprises: processing the reference resources to obtain a reference signal; and calculating CSI to be included in the CSI report based at least in part on the reference signal (Kim s1415 and s1420 of Fig.14; ¶0241-¶0242).

As to claim 8 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 7, wherein the reference signal is one or more of a dedicated reference signal, a cell-specific reference signal, or a CSI reference signal (Kim ¶0188- 1st sentence).

As to claims 9 and 24 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, further comprising: indicating in the initial request message of the random access procedure which one or more of a plurality of reference resources was used to generate the CSI report (Kim s1415 of Fig.14) 

As to claim 12 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein the radio frequency spectrum band comprises a shared radio frequency Xiong ¶0026- 3rd sentence- the eNB 105 may communicate with the UE 130 in both an LTE licensed spectrum LTE unlicensed spectrum).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong, in view of Mizusawa and further in view of Sayana et al (US 20130308572).

As to claim 3 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method of claim 1 however silent with regard to receiving a connection pre-establishment message from the base station, wherein identifying the reference resources comprises decoding an information block included in the connection pre-establishment message, wherein the information block comprises an indication that identifies the reference resources to be used to generate the CSI report.  However in an analogous art Sayana remedies this deficiency; (Sayana ¶0183- last sentence). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Sayana in the combined invention of Kim Moulsley, Xiong and. Mizusawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, decoding SIBs (Sayana ¶0087). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong in view of Mizusawa and further in view Chun et al (US 20140301238).

As to claim 6 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method of claim 1, however silent wherein the reference resources comprise a dedicated reference signal (Chun ¶0101-primary synchronization signal (PSS)). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Chun in the combined invention of Kim Moulsley  Xiong and Mizusawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, deriving a CQI (Chun ¶0101- 1st sentence). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 10-11, and 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong, in view of a Mizusawa and further in view Hwang et al (US 20150208402)

As to claim 10 and 25 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method and apparatus of claims 1 and 21 respectively, however silent where: determining that a response message of the random access procedure has not yet been received in response to the initial request message of the random access procedure; and retransmitting the initial request message of the random access request message to the base station in the radio frequency spectrum band. However in an analogous art Hwang remedies this deficiency: (Hwang ¶0156-0157). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang in the combined invention of Kim Moulsley  Xiong and Yum. The motivation to have the modification and/or well-known benefits of the modification include, successfully transmitting data to a UE by a base station (Hwang ¶0157). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claims 11 and 26 the combined teachings of Kim, Moulsley, Xiong, Mizusawa and Hung disclose the method and apparatus of claims 10 and 25 respectively, further comprising: calculating an updated CSI report, wherein the retransmitted initial request message of the random access procedure comprises the updated CSI report (Hwang ¶0156- new format).

Claim 13- 20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley in view of Kim and in view of Xiong and further in view of Mizusawa.

As to claims 13 and 27 Moulsley discloses a method and an apparatus for wireless communication, receiving, from a user equipment (UE), an initial request message of  first step of a random access procedure including a CSI report (Moulsley ¶0080-0083- RACH message, ¶00185- 1st sentence); identifying channel state information (CSI) based at least in part on the CSI report included in the random access request message (Moulsley ¶0183- 0184); 
Moulsley however is silent with regard to the apparatus comprising a processor; memory in electronic communication with the processor and transmitting, to the UE, a response message of the random access procedure based at least in part on the identified CSI. However in an analogues art Kim remedies this deficiency: (Kim, 105, 180, 185 of Fig.15; Kim ¶0097- 2nd sentence, s820 of Fig.8). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Yang with that of Kim for the purpose of a random access procedure for transmitting UL data as desired which is known in the art (Kim ¶0096-2nd sentence).
Moulsley and Kim however are silent where the request message of the random access procedure is received in a radio frequency spectrum band- as interpreted a shared band, an unlicensed/ licensed frequency band or combination thereof. However in an analogous art Xiong remedies this deficiency: (Xiong ¶0036). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Xiong with that of Yang and Kim for the purpose of communicating with one or more unlicensed frequency bands as desired which is known in the art (Xiong ¶0038- 1st sentence).
All inventors however are silent where in receiving in accordance with the initial request message, a response message of the random access procedure, the response message based at least in part on the CSI report. However in an analogous art Mizusawa remedies this deficiency: Mizusawa Fig.17, step s124, ¶0156- 2nd sentence- BS 100 then transmits CSI-RS information and a CQI report configuration to the terminal apparatus 200 through RRC signaling (step S124). 
Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Mizusawa with that of Moulsley, Kim and Xiong for the purpose of transmitting CSI-RS information and a CQI report configuration to the terminal determining channel state information to a terminal (Mizusawa ¶0156- 2nd sentence).

As to claim 14 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 13, further comprising: communicating with the UE in the radio frequency spectrum band based at least in part on the identified CSI (Kim, s820; ¶0097-the eNB transmits a random access response message …to the UE (S820); s1415 of Fig.14; ¶0241-¶0242).

As to claims 15 and 28 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method and apparatus of claims 13 and 27 respectively, further comprising: transmitting a downlink transmission in the radio frequency spectrum band, the downlink transmission comprising reference resources to enable the UE to generate the CSI report (Kim, 1415 of Fig.14; ¶0240; Yang ¶0045- 1st sentence; ¶0070- 5th sentence).

As to claims 16 and 29 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method and apparatus of claims 15 and 28 respectively, wherein transmitting the
downlink transmission comprises: matching a rate of a physical uplink control channel to a rate of the reference resources (Xiong ¶0073- last sentence).

As to claim 17 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 15, wherein transmitting of the downlink transmission comprises: generating the downlink transmission to include an information block indicating that CSI reporting is enabled (Kim ¶0039).

As to claim 18 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 17, wherein the information block indicates wideband reporting, sub-band reporting, or UE-selected sub-band reporting (Kim ¶0038- 2nd to last sentence).

As to claim 19 and 30 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses  the method and apparatus of claims 13 and 27 respectively, further comprising: processing the request message of the random access procedure to identify a CSI report indicator indicating that the random access request message includes the CSI report (Moulsley ¶0080-0083- RACH message).

As to claim 20 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 13, wherein the radio frequency spectrum band comprises a shared radio frequency spectrum band (Xiong ¶0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462